Exhibit 10.4
CORN OIL EXTRACTION TERM NOTE

         
Note Date: April 8, 2009
  $ 3,600,000.00  
Maturity Date: April 8, 2014
       

FOR VALUE RECEIVED, CARDINAL ETHANOL, LLC, an Indiana limited liability company
(“BORROWER”), promises to pay to the order of FIRST NATIONAL BANK OF OMAHA
(“BANK”), at its principal office or such other address as BANK or holder may
designate from time to time, the principal sum of Three Million Six Hundred
Thousand and 00/100 Dollars ($3,600,000.00), or the amount shown on BANK’s
records to be outstanding, plus interest (calculated on the basis of actual days
elapsed in a 360-day year) accruing each day on the unpaid principal balance at
the annual interest rates defined below. Absent manifest error, BANK’s records
shall be conclusive evidence of the principal and accrued interest owing
hereunder.
This CORN OIL EXTRACTION TERM NOTE is executed pursuant to a Construction Loan
Agreement between BORROWER and BANK dated as of December 19, 2006, (the
Construction Loan Agreement, together with all amendments, modifications and
supplements thereto and all restatements and replacements thereof is called the
“AGREEMENT”). All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue
until maturity or the occurrence of an EVENT OF DEFAULT based on the greater of
(i) the three month LIBOR RATE plus 300 basis points or (ii) five percent (5%)
as provided for in the AGREEMENT, and at a rate equal to the three month LIBOR
RATE plus 900 basis points from time to time after maturity or the occurrence of
an EVENT OF DEFAULT, whether by acceleration or otherwise. Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed.
INCENTIVE PRICING. The interest rate applicable to this CORN OIL EXTRACTION TERM
NOTE is subject to reduction after a date six months subsequent to the
CONSTRUCTION LOAN TERMINATION DATE, as provided for in Section 2.15 of the
AGREEMENT.
REPAYMENT TERMS. Interest and principal shall be due and payable at the times,
in the amounts and applied in the manner provided for in Section 2.4 of the
AGREEMENT, as amended by that certain Fourth Amendment of Construction Loan
Agreement dated December 17, 2008. Any remaining principal balance, plus any
accrued but unpaid interest, shall be fully due and payable on the Maturity Date
listed above, if not sooner paid.
PREPAYMENT. BORROWER may prepay this CORN OIL EXTRACTION TERM NOTE in full or in
part as may be permitted and provided for in the AGREEMENT, provided, however,
that any prepayment fees provided for in the AGREEMENT and interest rate
breakage fees shall be due at the time of any such prepayment. Any prepayment
may be applied in inverse order of maturity or as BANK in its sole discretion
may deem appropriate. Such prepayment shall not excuse BORROWER from making
subsequent payments each quarter until the indebtedness is paid in full.

 

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS. This CORN OIL EXTRACTION TERM NOTE is executed
pursuant to the AGREEMENT. The AGREEMENT, and any amendments or substitutions
thereof or thereto, contains additional terms and conditions, including default
and acceleration provisions, which are incorporated into this CORN OIL
EXTRACTION TERM NOTE by reference.
The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT. If the maturity date of this CORN OIL EXTRACTION TERM
NOTE is accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall
have all the rights and remedies provided for in the AGREEMENT, the other LOAN
DOCUMENTS or otherwise available at law or in equity. The rights, powers,
privileges, options and remedies of BANK provided in the AGREEMENT, the other
LOAN DOCUMENTS or otherwise available at law or in equity shall be cumulative
and concurrent, and may be pursued singly, successively or together at the sole
discretion of BANK, and may be exercised as often as occasion therefor shall
occur. No delay or discontinuance in the exercise of any right, power,
privilege, option or remedy shall be deemed a waiver of such right, power,
privilege, option or remedy, nor shall the exercise of any right, power,
privilege, option or remedy be deemed an election of remedies or a waiver of any
other right, power, privilege, option or remedy. Without limiting the generality
of the foregoing, BANK’s waiver of an EVENT OF DEFAULT shall not constitute a
waiver of acceleration in connection with any future EVENT OF DEFAULT. BANK may
rescind any acceleration of this CORN OIL EXTRACTION TERM NOTE without in any
way waiving or affecting any acceleration of this CORN OIL EXTRACTION TERM NOTE
in the future as a consequence of an EVENT OF DEFAULT. BANK’s acceptance of
partial payment or partial performance shall not in any way affect or rescind
any acceleration of this CORN OIL EXTRACTION TERM NOTE made by BANK.
Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this CORN OIL EXTRACTION
TERM NOTE. Furthermore, BANK reserves the right to offset without notice all
funds held by BANK against debts owing to BANK by BORROWER.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this CORN OIL EXTRACTION TERM NOTE, to the extent
allowed by law, hereby waives presentment, demand for payment, notice of
dishonor, protest, and any notice relating to the acceleration of the maturity
of this CORN OIL EXTRACTION TERM NOTE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



Executed as of the Note Date first above written.

                  CARDINAL ETHANOL, LLC, an
Indiana limited liability company    
 
           
 
  By   /s/ Troy Prescott    
 
           
 
      Its Chairman    

             
STATE OF Indiana
    )      
 
    )     ss.
COUNTY OF Grant
    )      

Before me, a Notary Public in and for said County and State, personally appeared
Troy Prescott, known to me to be the President of Cardinal Ethanol, LLC, an
Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.

         
 
  /s/ Techia K. Brewer    
 
       
 
  Notary Public — Signature    
 
       
 
  Techia K. Brewer    
 
       
 
  Notary Public — Printed Name    
 
       
 
  Date: 4-8-2009    

My commission expires:
12-27-2009
My County of Residence: Grant County, Indiana

 

 